

116 HR 3406 IH: To amend title XVIII of the Social Security Act to improve measurements under the skilled nursing facility value-based purchasing program under the Medicare program, and for other purposes.
U.S. House of Representatives
2019-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3406IN THE HOUSE OF REPRESENTATIVESJune 21, 2019Mr. Neal (for himself and Mr. Brady) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to improve measurements under the skilled nursing
			 facility value-based purchasing program under the Medicare program, and
			 for other purposes.
	
		1.Improving measurements under the skilled nursing facility value-based purchasing program under the
			 Medicare program
 (a)In generalSection 1888(h) of the Social Security Act (42 U.S.C. 1395yy(h)) is amended— (1)in paragraph (1), by adding at the end the following new subparagraph:
					
 (C)ExclusionsWith respect to payments for services furnished on or after October 1, 2021, this subsection shall not apply to a facility for which there are not a minimum number (as determined by the Secretary) of—
 (i)cases for the measures that apply to the facility for the performance period for the applicable fiscal year; or
 (ii)measures that apply to the facility for the performance period for the applicable fiscal year.; (2)in paragraph (2)(A)—
 (A)by striking The Secretary shall apply and inserting  The Secretary—(i)shall apply; (B)by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (ii)may, with respect to payments for services furnished on or after October 1, 2022, apply additional measures determined appropriate by the Secretary, which may include measures of functional status, patient safety, care coordination, or patient experience.
							Subject to the succeeding sentence, in the case that the Secretary applies additional measures
			 under clause (ii), the Secretary shall consider and apply, as appropriate,
			 quality measures specified under section 1899B(c)(1). In no case may the
			 Secretary apply more than 10 measures under this subparagraph.;
 (3)in subparagraph (A) of each of paragraphs (3) and (4), by striking measure and inserting measures; and (4)by adding at the end the following new paragraph:
					
						(12)Validation
 (A)In generalThe Secretary shall apply to the measures applied under this subsection and the data submitted under subsection (e)(6) a process to validate such measures and data, as appropriate, which may be similar to the process specified in section 1886(b)(3)(B)(viii)(XI) for validating inpatient hospital measures.
 (B)FundingFor purposes of carrying out this paragraph, the Secretary shall provide for the transfer, from the Federal Hospital Insurance Trust Fund established under section 1817, of $5,000,000 to the Centers for Medicare & Medicaid Services Program Management Account for each of fiscal years 2022 through 2024..
 (b)Report by MedPACNot later than March 15, 2021, the Medicare Payment Advisory Commission shall submit to Congress a report on establishing a prototype value-based payment program under a unified prospective payment system for post-acute care services under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.). Such report—
 (1)shall— (A)consider design elements such as—
 (i)measures that are important to the Medicare program and to beneficiaries under such program; (ii)methodologies for scoring provider performance and effects on payment; and
 (iii)other elements determined appropriate by the Commission; and (B)analyze the effects of implementing such prototype program; and
 (2)may— (A)discuss the possible effects, with respect to the Medicare program, on program spending, post-acute care providers, patient outcomes, and other effects determined appropriate by the Commission; and
 (B)include recommendations with respect to such prototype program, as determined appropriate by the Commission, to Congress and the Secretary of Health and Human Services.
					